Citation Nr: 1601478	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  03-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hypertension, to include as secondary to hypothyroidism.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1993 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated, and the Chicago, Illinois, RO has assumed jurisdiction.  

The Veteran initially requested a hearing before a Veterans Law Judge, but withdrew that request in October 2014 correspondence.

In March 2015, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Hypothyroidism did not begin during service and is not otherwise related to active duty.

2.  Hypertension did not begin during service, is not otherwise related to active duty, did not exhibit within the first post-service year, has not been continuous since service separation, and is not due to or aggravated by a service-connected disability. 



CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Hypertension was not incurred or aggravated in active service, may not be presumed to have been incurred therein, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2002, prior to the March 2002 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Board notes that the letters did not notify the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See id. at 484.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations throughout the appeal, most recently in June 2015 (with opinions rendered in August 2015 reports) pursuant to the Board's March 2015 remand.  A review of the VA examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports and opinions are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

As noted above, the Board remanded this matter in March 2015.  The Board instructed the Agency of Original Jurisdiction (AOJ) to obtain outstanding VA treatment records, provide the Veteran with examinations to determine the nature and etiology of his hypothyroidism and hypertension, and readjudicate the claims.  Subsequently, additional VA records were associated with the claims folder, the Veteran was provided VA examinations in June 2015 (and opinions were rendered in August 2015 reports), and his claims were readjudicated in an August 2015 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Hypothyroidism

The Veteran essentially contends that he had hypothyroidism in service as evidenced by his weight gain of over 60 pounds from entrance to discharge, joint pian, and constipation.  He asserts that he was never tested for the disability in service.    

Service treatment records are negative for any complaints or findings of a thyroid condition.  Although on the Report of Medical History at service discharge, the Veteran indicated recent weight gain/loss, the examination at that time showed a normal endocrine evaluation. 

The other relevant evidence of record includes a July 2000 VA treatment record showing the Veteran's request to have his thyroid checked due to a family history of hypothyroidism and recent unexplained weight gain.  

A March 2002 examiner noted the weight gain and the lack of blood tests in service, and opined that it was "entirely possible" that hypothyroidism had manifested in service but that there was nothing in the medical records to show thyroid testing was conducted during service.  The Veteran later indicated that in conversation, the examiner felt a nexus was actually likely.  Finding that the stated opinion failed to clearly meet the "at least as likely as not" standard, the Board remanded for another opinion in March 2015.  

In June 2015, the Veteran was afforded another examination and the examiner provided an opinion in August 2015.   Upon review of the records and evaluation of the Veteran, the examiner noted a diagnosis of hypothyroidism which was diagnosed in 2000.  He found that hypothyroidism was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner cited to the following in support of his opinion:  the Veteran was diagnosed with hypothyroidism in late 2000 and treatment actually began in early 2001, which is at least two years after separation from service; he was tested for a thyroid condition in the Pensacola Florida VA clinic by his primary care provider at his request and not because it was clinically indicated; he expressed concern that his half-sister from his mother's side was diagnosed with hyperthyroidism and requested to be tested; and the most important evidence was obtained from the laboratory results.  The laboratory findings for thyroid condition were done originally on July 17, 2000, at the VA clinic showing Serum Free T4: was 0.87 NG/DL(normal range (0.77-1.6 NG/DL) (normal range), July 17, 2000:  Serum TSH was 5.94 mCU/ML (normal range 0.35 - 5.16) (only marginally elevated).  These laboratory findings were borderline with normal T4 and only marginally elevated TSH at 5.94, and indicate that he was developing mild hypothyroid condition at the time he was tested in July 2000 and not many years prior to his separation as claimed by the Veteran.  The examiner added that if the Veteran had untreated hypothyroidism for a longer time he would have had a much higher TSH, and this was the main and critical evidence proving that his weight gain in the service was unrelated to his current hypothyroidism that was diagnosed a couple of years after separation from the service.

Based on the evidence of record, the Board finds that service connection for hypothyroidism is not warranted.  Although the Veteran currently has hypothyroidism, the most probative evidence of record indicates that it did not manifest in service and is not related to service.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's hypothyroidism had its onset in service or is related to service, the Board finds that the June 2015 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited the relevant medical evidence, as well as medical principles.  On the other hand, the March 2002 VA examiner offered only a speculative opinion and provided virtually no support or rationale for his conclusory and concise statement, and acknowledged that there were no medical records during service showing thyroid testing. 

The Board has considered the Veteran's contentions that his current hypothyroidism had its onset in and is related to service.  While he is competent with regard to any general observations of his health (i.e. weight gain), as a lay person, he is not competent with regard to any more detailed findings (i.e. exact diagnosis of the various disabilities) or medical conclusions, especially as to the complex medical opinion such as the onset and etiology of any current hypothyroidism.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  He does not have the medical expertise to make such findings.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the 2015 VA examiner's opinion to be the most probative evidence of record as to the onset of his disability, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (2015).   

In summary, the most probative evidence has not placed the onset of the Veteran's hypothyroidism during service or related it any other way to service.  Therefore, the claim for service connection for hypothyroidism fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Hypertension

The Veteran essentially contends that he had high blood pressure readings ever since 1994 until his discharge.   As noted in the March 2015 remand, the Board has 
inferred a claim for hypertension on a secondary basis to hypothyroidism.  

Service treatment records are negative for any findings of hypertension, and the examination report at service discharge reflected a normal blood pressure reading (122/84).  

The record shows that in 2002, the Veteran was diagnosed with hypertension and he was started on medication for treatment of such.  

Pursuant to the Board's remand, the Veteran was afforded an examination in June 2015 and an opinion was rendered in August 2015.  Based on review of the record and evaluation of the Veteran, the examiner opined that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service.  He reasoned that sporadic high readings of blood pressures are not uncommon for any individual, which is the reason for guidelines for diagnosis of essential hypertension.  In reviewing the entire claims folder and VA electronic records, the examiner determined that sporadic high readings of blood pressure found on occasions in service were not suggestive of a diagnosis of essential hypertension especially given his excess weight gain during service.  Additionally, the examiner found that hypertension, diagnosed in 2002, was less likely than not (less than 50 percent probability) aggravated by his hypothyroid condition because hypothyroid condition was in fair control and not in such advanced state to cause secondary aggravation of his essential hypertension.   The examiner noted that hypertension was not optimally controlled due to non-compliance as the Veteran had a tendency to discontinue treatments on his own saying he could not tolerate, which coupled with his weight gain of another 50 pounds since separation from service, needed to be addressed to control his hypertension.   

Based on the evidence, the Board finds that service connection for hypertension is not warranted on a direct or secondary basis.  While there is no doubt that the Veteran currently has hypertension, there is no indication of a diagnosis in service or within a year of service discharge.  The Veteran, himself, acknowledges that he was first diagnosed with such in 2001 or 2002.  Additionally, the probative evidence of record indicates that hypertension is not otherwise related to service and is not due to or aggravated by a service-connected disability (i.e. hypothyroidism).  As discussed in detail above, service connection for hypothyroidism is not warranted and accordingly service connection for hypertension secondary to hypothyroidism fails.   

In this case, as to the issue of whether the Veteran's hypertension is related to service and/or caused or aggravated by a service-connected disability (hypothyroidism), the Board finds that the 2015 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous or prior physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.  

The Board has considered the Veteran's statements that his current hypertension is related to service, and/or was caused/aggravated by hypothyroidism.  In this regard, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to the complex medical opinion such as the etiology of any current hypertension and/or a link between hypertension and other disabilities, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's hypertension and his other disorders, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. 
§ 3.309(a).  As indicated however, a diagnosis of hypertension is not objectively shown in the record until July 2002, nearly four years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for several years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (2015).  

In summary, the most probative evidence has not linked the Veteran's hypertension to service or a service-connected disorder.  Therefore, the claim for service connection for hypertension fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 



ORDER

Service connection for hypothyroidism is denied.

Service connection for hypertension, to include as secondary to hypothyroidism, is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


